THE COURT.
This is an appeal from a judgment entered by the Superior Court of Lake County, against the defendant in an action for damages to an automobile, brought by the assignee of 'the insurer of the car to whom the claim had come by subrogation.
The car here in question was the sedan involved in the collision described in the ease of Parker v. Auschwitz, ante, p. 693 [47 Pac. (2d) 341], and the right of the action to recover is based upon the law and the facts discussed in that case. It is unnecessary to again review the authorities cited.
For the reasons given in the case of Parker v. Auschwitz, supra, the judgment is affirmed.